IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,543-02


                    EX PARTE RODOLFO JESUS MORALES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1100375-B IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to eighty years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Morales v. State, No. 14-13-00171-CR (Tex. App.—Houston [14th Dist.] July 17, 2014) (not

designated for publication).

        This is a subsequent application. TEX . CODE CRIM . PROC. art. 11.07, § 4. In a single ground,

Applicant contends that trial counsel failed to convey a plea offer of fifteen years. Applicant has

alleged facts that, if true, might entitle him to relief. Lafler v. Cooper, 566 U.S. 156 (2012). In these
                                                                                                       2

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel and the prosecutor in Applicant’s case to respond to his claim. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make further findings of fact and conclusions of law as to whether (1)

based on the affidavit from Applicant’s father in the record, the factual basis of Applicant’s claim

was not ascertainable through the exercise of reasonable diligence on or before Applicant filed the

previous application in this cause; (2) the State offered fifteen years; (3) trial counsel timely

conveyed this offer to Applicant; and (4) there is a reasonable probability that Applicant would have

accepted this offer, the State would not have withdrawn it, and the trial court would have accepted

it. Cooper, 566 U.S. at 164. The trial court shall also make any other findings of fact and conclusions

of law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.
                     3

Filed: May 1, 2019
Do not publish